Case 3:12-cv-00325-RCJ-CBC Document 341 Filed 10/22/19 Page L. 3

 

—_— ENTERED RECEIVED
—_— ———.. SERVED ON
COUNSEL/PARTIES OF RECORD

   

October 18, 2019

“NO COPY''

; — — CLERK US DISTRI OURT
United States District Court for the District of Nevada DISTRICT OF MEVAy
- ee BY: {
400 S. Virginia Street ah AL | DEPUTY
- serena eens

Reno, Nevada 89501

 

 

Re: Zappos Settlement Objection

| am requesting the Court deny approval of the Settlement. My objection on the settlement reward is
that the settlement funds are going to attorney fees and a few while the rest of us get a 10% coupon.
On any given day there is a chance to use coupons equal to and greater than 10% so this coupon code
isn’t worth anything. And, in fact, since it can only be used if you buy something, grants Zappos
additional revenue. Too often these settlements go largely to the law firms and the customers receive
little or nothing. This case is the most blatant ! have seen.

Sharon Abrahams
10330 NW 14" Street
Plantation, FL 33322
954-472-6635

lam a Settlement Class Member (attached email). | will not be appearing at the Final Approval
Hearing, either in person or through counsel.
sneey

Sharon Abrahams
Case 3:12-cv-00325-RCJ-CBC Document 341 Filed 10/22/19 Page 2 of 3

bruceabrahams@comcast.net

From: Zappos Data Settlement Administrator <info@e.zapposdatasettlement.com>
Sent: Thursday, October 17, 2019 11:18 PM

To: bruceabrahams@comcast.net

Subject: Settlement notification re: 2012 security incident

Please take 4 moment to read this email.
Hi sharon abrahams,

You are receiving this email because you were a Zappos customer in January 2012. As such, we are
writing to inform you that a resolution has been reached in the class action lawsuit filed because of the
data breach that occurred during that time.

Important additional information is below, but the short version is that you are getting a 10%-off discount
code to use on an order placed before the end of year. You may also transfer the code to someone else

Here is your one-time-use code: LESJ-4A6Y94-JU3XAS. Once you've selected the items you want to
purchase on Zappos.com or the Zappos App, select "Proceed to Checkout" and you'll have a chance to
enter your code.

e For Desktop Users: Under "2, Payment Method," you'll see a dropdown for "Add gift card or
rewards code." Simply enter the code there, click "Apply," and continue checking out.

e For App Users: Select "Gift Codes" in the top right corner, enter your code, select save, and
continue checking out.

Thank you for your patience and understanding and, as always, we're here to help. If you need help with
placing an order, please don't hesitate to reach out by contacting us at 201 2action@ zappos.com. If you
need assistance regarding your legal rights related to this Notice, please see below and contact Zappos
Settlement Administrator, P.O. Box 43434, Providence, RI 02940-3434, 1-855-263-1060.

Your Friends at Zappos

In re: Zappos.com, Inc. Customer Data Security Breach Litigation
United States District Court, District of Nevada,
Case No. 3:12-cv-00325-RCJ-VPC,
MDL No. 2357

COURT ORDERED NOTICE OF CLASS ACTION SETTLEMENT

You are a member of the Settlement Class in the above-captioned lawsuit, which relates to a data security
hack against Zappos.com in January 2012. The case has settled, and you may use the unique code
provided above for 10% off a single future online purchase of goods on Zappos.com (or via the
Zappos.com mobile app), exclusive of shipping costs and taxes. You may also transfer or sell this code to
someone else for personal, non-commercial use.

The Court has preliminarily approved this settlement. It will hold a Final Approval Hearing in this case on
December 20, 2019 at 10:00 a.m. in Courtroom 3 of United States District Court for the District of
Nevada, located at 400 S. Virginia Street, Reno, Nevada 89501. At the Final Approval Hearing, the Court
will decide whether to approve the settlement and whether to grant Class Counsel's requests for
$1,597,500 in attorneys' fees, costs, and expenses, and for service awards of $2,500 to each of the nine
Representative Plaintiffs (i.e., a total of $22,500 in requested service awards). You have the right to attend
the Final Approval Hearing and to be represented by counsel of your choice (at your own expense). For
more information, including information about how to object to the settlement or to the request for
attorneys’ fees, costs, expenses or to the request for service awards, please visit this website
www.zapposdatasettlement.com.

 

1
Case 3:12-cv-00325-RCJ-CBC Document 341 Filed 10/22/19 Page 3 of 3

 

A ee
ak SE

 

   

MELEE FL IC

Abrahagns
t

NW 33322

48 OCT 2019 PML SL

Javted Shed DistereF Covet Ge
te Nidact of Mevedlr
YO in Viqvva Ctaeet
Reno, Mevadla 5750}

@9S0i-2iS4si [Bona fbodeggadetflfefEYEA ef AD AAG a] Aa ftAd stiff gg
